DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 8/24/2022, have been reviewed and considered.  Claims 1, 3 and 6-9 have been amended and claims 10-12 have been added.  Therefore, claims 1-12 are currently pending. 
Applicant’s amendment to independent claim 1 is sufficient in overcoming the prior art rejection(s) associated with JAMES et al. (US 5,505,150).  However, note that new claims 10-12 and dependent claims 6-7 are rejected under 35 U.S.C. 102(a)(1) by JAMES as discussed below.  Note that applicant’s argument(s) (Page 6-7 of Remarks) is not persuasive because JAMES clearly discloses the connecting element (63) being designed as a locking mechanism (“retaining screw”), wherein the locking mechanism is designed as a positive connection between the support element (62) and the holder (60) (Fig. 2).  Note that the applicant failed to explain how such could not read on the current claim language.  Additionally, neither of the amendment nor arguments are persuasive in overcoming the prior art rejection by FUKAO (US 2012/0097085).  Note that a presser foot can be considered “a stitch forming tool” as claimed, given its broadest reasonable interpretation, because a presser foot is holding down the work material while a needle penetrates the material to create stitches thus disclosing a tool used in stitch forming.  This Office Action is considered a Final Rejection.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support element being connected to the gripper shaft, the opening in the gripper shaft, the abutment/projection arranged in the gripper shaft, and the second connecting elements of the gripper shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Because the applicant failed to disclose any embodiments associated with the gripper shaft rather than the holder in the originally filed Detailed Description and Drawings (only mentioned in Summary section), the examiner suggests removing the “or the gripper shaft” association from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the recitation of claim 1 (lines 8-9) stating that the toggle screw is engaging “behind an abutment arranged in the holder or in the gripper shaft and being provided as a projection in a bore”, the phrase “a bore” is unclear.  Is the claimed bore the same element as the [corresponding] opening as recited within line 7 of the claim?  Note that the projection (25) as shown in applicant’s figure 6 is disclosed within the bore/opening 24.  It doesn’t appear that any other opening/bore exists.   
Regarding claim 4, the applicant recites, “hammer head engages behind a projection in an opening in the holder or the gripper shaft”.  The phrase “a projection in an opening in the holder” of the above recitation is unclear because the applicant already recited within claim 1, “a projection in a bore”.  Are these the same elements as previously claimed or new structure.  For the purpose of this Office Action, these elements will be considered the same as previously introduced within claim 1.     
Regarding claim 7, the phrase “designed to” (line 4) renders the claim indefinite because it is not clear how one element is “designed to” another element.  What is the meaning of “designed to”? Is the applicant missing terminology?   
All remaining claims are dependent form a rejected base claim and therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JAMES et al. (US 5,505,150).
Regarding claim 10, JAMES discloses a device for fastening a gripper (65) as a stitch forming tool on a gripper shaft (38) of a textile machine (10), with a support element (62) for the gripper (65), wherein the support element (62) for the gripper (65) is connected to a holder (60) via a connecting element (63) in such a way that the support element (62) for the gripper (65) is detachable from the holder (60), wherein the connecting element (63) is designed as a locking mechanism (“retaining screw”), wherein the locking mechanism is designed as a positive connection between the support element (62) and the holder (60) (Fig. 2).
Regarding claim 11, JAMES discloses the holding being formed in two parts (upper section wherein 63 is secured and lower section wherein shaft 38 is inserted or “seated”) and has a seat (hole of lower section) for the gripper shaft (38) (Fig. 2).  Note that the applicant’s claim language does not prevent the two parts from being integral.  Note that an integral structure can have distinctly formed components or parts.    
Regarding claim 12, JAMES discloses the support element (62) being L-shaped and having two legs, one leg (upper wider portion of 62) having a seat (surface) for the gripper (65) and a second leg (lower narrow portion of 62) having a first part of the locking mechanism (retaining screw; 63) (Fig. 2).
Regarding claim 6, JAMES discloses the support element (62) being substantially L-shaped and having two legs extending at right angles to each other (note right angled portions of 62 about 60) and a locking element of the locking mechanism (63) arranged on one leg (lower narrow portion of 62) (Fig. 2).
Regarding claim 7, JAMES discloses the support element (62) having first connecting elements (retaining screw 63 including threads thereof) which are arranged in second, corresponding designed connecting elements (hole corresponding to retaining screw 63 including threads thereof) of the holder (60), so that the support element (62) is positively connected to the holder (60) (Fig. 2).

Claim(s) 1, 3-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKAO (US 2012/0097085 A1).
Regarding claims 1 and 10, FUKAO discloses a device for fastening a gripper (presser foot 15) as a stich forming tool (note that a presser foot holds a fabric to allow needle insertion to form stitches thus defining a “stitch forming tool” given its broadest reasonable interpretation) on a gripper shaft (10) of a textile machine (1), with a support element (14) for the gripper (15), wherein the support element (14) for the gripper (15) is connected to a holder (35) or the gripper shaft (10; note that 35 is a lowest most portion of 10) via a connecting element (36, 39, 40) in such a way that the support element (14) for the gripper (15) is detachable from the holder (35) or gripper shaft (10), wherein the connecting element is designed as a toggle screw (36, 39, 40) or locking mechanism (36, 39, 40), wherein the toggle screw (36, 39, 40) rotatably engages through a bore (21b) in the support element (14) into a corresponding opening (35a) in the holder (35) or gripper shaft (10), engaging behind an abutment (41) arranged in the holder (35) or in the gripper shaft (10) and being provided as a projection in a bore (35b), or wherein the locking mechanism (36, 39, 40) is designed as a positive connection between the support element (14) and the holder (35) (Figures 1-6C and 9A-9B).
Regarding claims 3 and 12, FUKAO discloses the support element (14) being L-shaped and having two legs (21, 23), one leg (23) having a seat (26) for the gripper (15) and a second leg (21) having the toggle screw (36 inserted through 21b thereof) or a first part (36; 37 and/or 36a) of the locking mechanism (36, 39, 40) (Figures 2B, 4A-4C and 6A).
Regarding claim 4, FUKAO discloses the toggle screw (36, 39, 40) having a T-shaped hammer head (40 as it is connected to 36) at its end facing the holder (35), which hammer head engages behind a projection (41) in an opening (35b) in the holder (35) or the gripper shaft (10), and in that the toggle screw (36, 39, 40) is clamped with respect to the holder (35) or the gripper shaft (10) by means of a spring (39) (Fig. 9A).
Regarding claim 5, FUKAO discloses the toggle screw (36, 39, 40) being secured on the support element by a locking ring (40) to prevent it from dropping out (Fig. 9A).
Regarding claim 6, FUKAO discloses the support element (14) being substantially L-shaped and having two legs (vertical and horizontal extending portions) extending at right angles to each other and a locking element (37 and/or 36a) of the locking mechanism (36, 39, 40) being arranged on one leg (horizontal extending portion) (Figures 5C and 6A).  
Regarding claim 7, FUKAO discloses the support element (14) having first connecting elements (21B, 36 including 36A, 36B and 36C) which are arranged in second, correspondingly designed connecting elements (35A, 39, 40) of the holder (35) or the gripper shaft (10), so that the support element is positively connected to the holder or the gripper shaft (Figures 5A-6C and 9A).
Regarding claim 8, FUKAO discloses the support element (14; specifically noting element 25b thereof) being designed to be elastically bending (Fig. 3).
Regarding claim 9, FUKAO discloses the support element (14) having a finger engagement feature (25) (Fig. 3).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732